F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 7 2004
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    UNITED STATES OF AMERICA,

             Plaintiff-Counter-
             Defendant-Appellee,
                                                       No. 03-4275
    v.                                          (D.C. No. 97-CV-95-DAK)
                                                        (D. Utah)
    129.97 ACRES OF LAND, MORE OR
    LESS, SITUATED IN DAVIS
    COUNTY, STATE OF UTAH;
    EDWIN M. HIGLEY; CARL BOWN;
    B.C. PROPERTIES,

             Defendants,

    MTGLQ INVESTORS, L.P.,

             Defendant-Appellee,

    LYNN A. JENKINS,

             Defendant-Counter-
             Claimant-Appellant.




                           ORDER AND JUDGMENT           *




Before SEYMOUR , KELLY , and McCONNELL , Circuit Judges.

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       This is appellant Lynn A. Jenkins’s fourth appeal concerning a district

court ruling that he has no interest in property condemned by the United States in

1997. He now appeals from the district court’s order denying his amended

motion, filed pursuant to Fed. R. Civ. P. 52, for a more definite statement of that

court’s denial of his motion to dismiss the action and to dismiss defendant

MTGLQ Investors, L.P. We dismiss this frivolous appeal.

       This case has a lengthy procedural history. In 1997, the United States filed

an action in district court to condemn certain real property. Mr. Jenkins asserted

an ownership interest in the property and was added as a defendant. The district

court granted the United States’s motion for summary judgment against

Mr. Jenkins on the ground that he had no ownership interest in the property and

therefore had no standing to be a party to the action. Accordingly, the district

court dismissed Mr. Jenkins from the suit. This court affirmed.    United States v.

129.97 Acres of Land , No. 99-4122, 2000 WL 766280 (10th Cir. June 14, 2000).




                                           -2-
      Mr. Jenkins filed a separate action against the Secretary of the Interior

challenging the Secretary’s actions in the condemnation action and seeking

declaratory relief with respect to the property in that action. The district court

held that the earlier condemnation judgment was res judicata and that Mr. Jenkins

lacked standing to proceed. We affirmed.         Jenkins v. Babbitt , No. 00-4057, 2000

WL 1773236 (10th Cir. Dec. 4, 2000).

      In 2001, before the condemnation proceeds were distributed, the United

States and MTGLQ, who had not been properly served, stipulated that the

judgment should be amended to award the proceeds to MTGLQ as first lien holder

on the condemned property. The district court amended the judgment, and

Mr. Jenkins appealed, again asserting previously rejected arguments. We

dismissed the appeal as frivolous, determining that Mr. Jenkins lacked standing to

appeal and the ownership-interest question was res judicata.       United States v.

129.97 Acres of Land , No. 01-4113, 2002 WL 31716628 (10th Cir. Dec. 4, 2002).

In addition, we granted MTGLQ’s motion for sanctions against Mr. Jenkins for

filing a frivolous appeal and remanded to the district court to determine a

reasonable award of attorney’s fees under Fed. R. App. P. 38. The district court

awarded attorney’s fees and costs in the amount of $3,379.50.

      Thereafter, Mr. Jenkins filed in the district court a motion to dismiss the

action and MTGLQ as a party. The district court denied the motion finding that


                                           -3-
Mr. Jenkins was no longer a party to the case and that the case was resolved and

closed. The court also denied his motion to reconsider, warning him that any

further filing would result in sanctions. Mr. Jenkins then filed a motion under

Rule 52 for a more specific statement of the district court’s basis for denying the

motion to dismiss. Finding Rule 52 inapplicable, the district court denied the

motion and imposed a $500.00 sanction against Mr. Jenkins. Mr. Jenkins also

filed an amended Rule 52 motion and a request that the district court judge

recuse. The district court denied the motion and request, specifically noting that

Mr. Jenkins lacked standing and that his repeated filings after repeated rulings

that he had no standing abused the litigation process.

       On appeal, Mr. Jenkins contends the district court erred in refusing to

dismiss because the United States (1) fraudulently undervalued the condemned

property; (2) failed to serve timely MTGLQ; and (3) failed to follow state law in

acquiring title to the property. Underlying each of these arguments is his

assertion of an ownership interest in the condemned property. MTGLQ and the

United States argue that this appeal should be dismissed because this court has

already affirmed the district court’s ruling that Mr. Jenkins has no standing to

participate in this litigation and that determination is res judicata. We agree.

       “Under res judicata, a final judgment on the merits bars further claims by

parties . . . based on the same cause of action.”   United States v. Power Eng’g


                                             -4-
Co. , 303 F.3d 1232, 1240 (10th Cir. 2002) (quotation omitted). As set forth

above, this court has finally decided that Mr. Jenkins has no ownership interest in

the subject property and lacks standing to participate in any litigation concerning

it. Mr. Jenkins was therefore barred by res judicata from pursuing the

post-judgment motions he filed in the district court. This fourth appeal is clearly

frivolous.

       MTGLQ requests that we impose sanctions under Rule 38 against Mr.

Jenkins in the amount of its reasonable attorney’s fees. Mr. Jenkins has had an

opportunity to respond to the request. Sanctions are appropriate here, because

Mr. Jenkins has received multiple rulings from the district court and this court

explaining to him that the issue of his alleged ownership in the property has been

decided against him and is now res judicata. Notwithstanding this and the fact

that sanctions have been imposed against him twice, Mr. Jenkins refuses to accept

the district court’s or this court’s decisions. We therefore impose sanctions

against Mr. Jenkins for filing another frivolous appeal,    see Lantec, Inc. v. Novell,

Inc. , 306 F.3d 1003, 1031 n.14 (10th Cir. 2002), in an amount equal to MTGLQ’s

reasonable attorney’s fees incurred in defending this appeal,     see Stafford v.

United States , 208 F.3d 1177, 1179 (10th Cir. 2000) (applying Rule 38). We

remand to the district court to determine reasonable attorney’s fees.




                                            -5-
       We caution Mr. Jenkins that if he persists in filing more frivolous pleadings

or appeals reasserting issues already ruled on in prior litigation, his ability to

proceed pro se in the federal courts of this circuit will be restricted.   See Haworth

v. Royal , 347 F.3d 1189, 1192 (10th Cir. 2003) (giving similar warning).

       We DISMISS this appeal as frivolous, and we            REMAND to the district

court for a determination of reasonable attorney’s fees. The mandate shall issue

forthwith.



                                                           Entered for the Court



                                                           Stephanie K. Seymour
                                                           Circuit Judge




                                              -6-